EXHIBIT GREYSTONE BUSINESS CREDIT II, L.L.C. June 12, Marine Growth Finance & Charter, Inc. Marine Growth Canada Ltd. 405-A Atlantis Road Cape Canaveral, Florida 32920 Attn:Craig Hodgkins, President Fractional Marine, Inc. 405-A Atlantis Road Cape Canaveral, Florida 32920 Attn:Craig Hodgkins, President Gentlemen: Reference is made to (i) that certain Loan and Security Agreement dated March 26, 2007 among MARINE GROWTH FINANCE & CHARTER, INC., a Delaware corporation ("Marine Growth Finance"), MARINE GROWTH CANADA LTD., a company organized under the laws of the Province of British Columbia, Canada ("Marine Growth Canada"; and together with Marine Growth Finance, the "Marine Growth Borrowers") and GREYSTONE BUSINESS CREDIT II, L.L.C.,a Delaware limited liability company ("Lender") (as amended, restated, supplemented or otherwise modified from time to time, the "Marine Growth Loan Agreement"); and (ii) [the existing bareboat lease of the yacht Babe between Lender, as lessor, and Fractional Marine, Inc., a Delaware corporation, as lessee] (the "Fractional Lease"). 1.Additional Advances to the Marine Growth Borrowers.As of May 1, 2008, the outstanding balance of the obligations owing to Lender under the Marine Growth Loan Agreement is $1,451,085.22 plus accrued interest.Lender agrees to make additional advances to the Marine Growth Borrowers under the Marine Growth Loan Agreement to increase the aggregate loans outstanding thereunder up to the following (the "Marine Growth
